Citation Nr: 1403585	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-29 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force from March 1988 to March 2008.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, denied entitlement to service connection for sleep apnea and irritable bowel syndrome.  The Veteran appealed the decision.

Notably, the Veteran's initial notice of disagreement included additional issues.  However, in an April 2010 rating decision, the RO granted service connection for bursitis and anterior pain syndrome of the right knee, bursitis and anterior pain syndrome of the left knee, left Achilles tendinitis, right Achilles tendinitis, and piriformis strain of the right hip.  Therefore, these claims for service connection have been resolved and are no longer before the Board on appeal. Also, in the Veteran's June 2010 substantive appeal, he further limited the issues to the two listed on the title page of this decision.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claims for entitlement to service connection for sleep apnea and irritable bowel syndrome, the Veteran was afforded a VA examination in July 2008.  The July 2008 examiner diagnosed the Veteran with sleep apnea and irritable bowel syndrome by the Veteran's reported history, but provided no opinion or rationale as to the etiology of either condition.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the examination report is inadequate for rating purposes, and a remand is necessary to determine the etiology of any current disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact National Personnel Records Center (NPRC), and any other appropriate records agency, and request that the Veteran's complete service personnel records.  Efforts to obtain these records should continue until it is determined that they do not exist, or that further efforts to obtain the records would be futile.  The Veteran must be notified of any records that cannot be obtained, of VA's efforts to obtain the records, and of any additional actions that will be undertaken.  All records obtained must be associated with the Veteran's claims file.

2.  Ask the Veteran to identify all sources of treatment that he has received for his claimed sleep apnea and irritable bowel syndrome disorders and provide any releases necessary for VA to secure records of such treatment.  Then obtain copies of the complete records of all such treatment and evaluation from all identified sources and associate those records with the Veteran's claims file.

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to sleep apnea and irritable bowel syndrome should be obtained.  All records received should be associated with the Veteran's claims file.

4.  Thereafter, return the Veteran's claims file to the examiner who conducted his July 2008 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below.  Alternatively, if a new examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to opine on the following:

a)  whether it is at least as likely as not (50 percent or greater probability) that the claimed sleep apnea disorder was caused by or due to the Veteran's service.

b)  whether it is at least as likely as not (50 percent or greater probability) that the claimed irritable bowel syndrome was caused by or due to the Veteran's service.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


